DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Claims 1-15 are currently pending.  No claims have added.  No claims have been canceled.  Claims 1, 2, 9, 11, and 12 are currently amended.  Claims 1 and 11 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 1 and 11 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1-15 over Anorga in view of Ramaswamy is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant’s arguments are directed to the newly recited claim language.  Examiner notes that newly relied upon reference Atkins teaches the newly recited claim language.  In particular, Atkins teaches obtaining an image which represents at least one configuration comprising a location or size of at least one application in the image desired by a user and 
Applicant further argues on page 11 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the received selected one or more recommended applications” in the fifth and sixth line.  Examiner suggests reciting “the received  one or more selected  applications”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 7 recites “the configurations” in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is unclear to whether “the configurations” is referring to the “drawing configurations” instantiated in claim 7 line 3, the “at least one configuration” instantiated in claim 1, or if the limitation is intended to be new configurations corresponding the obtained photograph of claim 7 line 4. Appropriate correction is required.

Examiner Note
The positively recited "processor" element of claim 1 have been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anorga et al. (US 2018/0336415 A1; hereafter “Anorga”) in further view of Atkins et al. (US 2009/0089660 A1; hereafter “Atkins”).

Regarding Claim 1, Anorga teaches an electronic device comprising: a display; (Anorga [0044] [0189]: display)
 a memory configured to store one or more instructions; (Anorga [0170] [0171]: memory) and 
a processor configured to execute the one or more instructions stored in the memory to: (Anorga [0170]: processor)
obtain an image [which represents at least one configuration of at least one application desired by a user], (Anorga [0006] [0033] [0049]: obtaining an image; [0081]: determination of image categories may be based on a size and/or prominence of an image feature determined by the image classifier; prominence of an image feature can be determined based on size of the image feature with respect to image area, and/or location of the image feature within an image)
recognize one or more objects from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed)
determine one or more recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks,  (Anorga [0009] [0072][0078] [0098] [0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined based on analyzing the image; [0030] [0082] [0051] [0059]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0055] [0174]-[0177])
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the local classifier may be a machine-learning application; [0090]: image analysis may include determining one or more parameters/portions [objects] for the image)
identifies a type of an application corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the one or more recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and 
based on a user input selecting one or more of the one or more recommended applications, operate the one or more selected applications (Anorga [0105]: user interface is configured to permit selection of a particular action from the one or more default actions and the one or more suggested actions; [0106]: user input indicative of selection of a particular action from the one or more default actions and the one or more suggested actions is received; [0107] [0108]: a particular command corresponding the particular action (from the default actions or the suggested actions) is executed in response to receiving the user selection; [0126] [0129]: a user may indicate a particular application)  and
display the one or more selected applications on the display (Anorga [0006] [0098] [0103] [0104] [0108] [0115] [0125]: displaying selected suggested actions/applications on a user interface)
Although Anorga does teach obtaining an image comprising objects corresponding to applications [0007] [0008] and displaying recommended applications [0103] [0104] [0115], Anorga may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; …display the one or more selected applications on the display according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.
Atkins teaches obtain an image which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; (Atkins [0020] [0047] [0048]: describing that an image is captured which represents a final layout [configuration] desired by the user; [0056] [0057] [0067] [0072] [0074]-[0076] [0077]: relative layout specification describes relative positions and size dimensions of the graphic objects)
display the one or more selected applications on the display according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image. (Atkins [0058] [0059] [0093]: page layout generator module generates final or determinate arrangements of graphic objects on the pages from the respective relative layout specifications, the final layout includes a specification of size dimensions and positions of the graphic objects on a page and the final layout of graphic objects is output)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user  and to display the one or more selected applications on the display according to the at least one configuration as described by Atkins for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for display customization purposes by simplifying organizing and presenting applications. In addition, references (Anorga and Atkins) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based application recommendation systems and image-derived layouts. 

Regarding Claim 2, Anorga in view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to: determine a plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks. (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher 

Regarding Claim 3, Anorga in view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to: set an arrangement criterion for arranging the one or more recommended applications on the display based on the image; and arrange the one or more recommended applications on the display based on the set arrangement criterion. (Angora [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 930 may produce an output video with a particular effect applied, e.g., rendered in a comic- book or particular artist's style, when trained model 934 is trained using training data from the comic book or particular artist; learning application 930 may produce an output based on a format specified by an invoking application, e.g. operating system 908 or one or more applications 912...For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 930 and vice-versa...NOTE: the output is produced [arranged] according to the output effect or format that is trained or specified [the set arrangement criterion]; Atkins [0020] [0045] [0058]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Anorga in view of Atkins teaches wherein the learning model is determined by learning a method of extracting attributes of recommended applications from the one or more objects based on an input of the one or more objects to the one or more neural networks (Anorga and determining the one or more recommended applications based on the extracted attributes of the recommended applications. (Anorga [0031] [0102] [0125] [0135]: determining suggested actions/applications based on the recognized features/parameters) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Anorga in view of Atkins teaches wherein the extracted attributes of the recommended applications comprise at least one of a type of an application, a size of the application, a color of the application or a shape of the application. (Anorga [0050] [0066] [0101]: color; [0081]: size; [0031] [0034] [0080] [0082]: type) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Anorga in view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to perform pre-processing for inputting the recognized one or more objects into the learning model, and the pre-processing comprises at least one of a cropping operation or a warping operation. (Anorga [0071]: an image representation is generated. In some implementations, generating an image representation may include cropping the image, changing an orientation of the image, compressing the image (e.g., so that a data size, in bytes, of a resultant compressed image has a smaller data size than the original image, and is suitable 

Regarding Claim 7, Anorga in view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to receive an external input for drawing configurations of applications desired by the user or a photograph obtained by capturing imagery including the configurations of the applications desired by the user, and generate the image based on the received external input or the received photograph.  (Anorga [0029] [0050]: if a user takes a picture of a handwritten [drawing] note, or a whiteboard, a user intent may be to add text content from the picture to a to-do list or a notes application; [0071] [0089]: an image is obtained and generated; the image may be captured by a user, e.g., user U1 of client device 120, using a camera of client device; [0179]; Atkins [0047] [0048] [0056] [0067]: obtaining and generating an image) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Anorga in view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to select, from an application database (DB), the one or more recommended applications respectively corresponding to the recognized one or more objects,  (Anorga [0098] [0124]: one or more applications, e.g., available on a device that implements method 400, may be determined based on image categories, image features, and if permitted by the user, user data; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the and 
the application DB includes a list of applications installed on the electronic device and applications stored in an external server. (Anorga [0037]: Second server system 140 can include a second server device 142, configured to provide one or more applications, e.g., application A 144, application B 146, and application C 148; Fig. 1 showing a listing of applications stored on the device [120, 154] and external server [142-144, 146,148]; Atkins [0054])[The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 10, Anorga in view of Atkins teaches wherein the processor is further configured to execute the one or more instructions to: recognize text information from the one or more objects;  (Anorga [0031] [0033]: image analysis may also include determining one or more parameters (e.g., text extracted from the image; [0054]: one or more optical character recognition (OCR) techniques are applied to detect and/or recognize text in the image; [0124]: parameters for the applications may be determined based on analyzing the image. In some implementations, parameters may include text or other information extracted from the image; Atkins [0047])
update the one or more recommended applications respectively corresponding to the one or more objects to reflect the text information; (Anorga [0029] [0108] [0111]: if a user takes a picture of a handwritten note, or a whiteboard, a user intent may be to add text content from the picture to a to-do list or a notes application; adding a contact to an address book upon obtaining an image of a business card; [0035] [0125]: the image includes a business card, the determined applications may include a contacts application and the parameters determined for the contacts application may include contact information to be added to contacts maintained in the contacts application) and 
display the updated one or more recommended applications on the display. (Anorga [0131]: the user interface may include one or more elements that indicate that the indicated operation was performed successfully; [0135] [0136] [0138]: describing displaying the updated application on the display) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Anorga teaches a method of operating an electronic device, the method comprising: obtain an image [which represents at least one configuration of at least one application desired by a user], (Anorga [0006] [0033] [0049]: obtaining an image; [0081]: determination of image categories may be based on a size and/or prominence of an image feature determined by the image classifier; prominence of an image feature can be determined based on size of the image feature with respect to image area, and/or location of the image feature within an image)
recognizing one or more objects from the image; (Anorga [0008] [0010] [0030] [0051] [0054]: recognizing objects from the image; [0090] [0123]: the obtained image is analyzed)
determining one or more recommended applications respectively corresponding to the one or more objects through a learning model using one or more neural networks, (Anorga [0009] [0072][0078] [0098] [0124]: one or more applications and corresponding parameters are determined, based on the one or more image categories determined; one or more applications may be determined based on image categories, image features, and user data; parameters for the applications may be determined based on analyzing the image; [0030] [0082] [0051] [0059]: suggested actions/applications are determined corresponding to the objects in the image using machine learning using neural networks; [0055] [0174]-[0177])
wherein the learning model receives the one or more objects, (Anorga [0030] [0033] [0058]: the local classifier may implement one or more techniques to classify an image. For example, such techniques may include image segmentation, object detection and recognition, etc. In some implementations, the 
identifies a type of an application corresponding to the received one or more objects, (Anorga [0030] [0031] [0034] [0080] [0082]: recognizing a type of application corresponding to the objects; [0098] [0099] [0124]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features) and 
outputs the one or more recommended applications based on the identified type of the application; (Anorga [0098] [0103] [0104] [0115] [0125]: a server may provide information (e.g., application information) that indicates various applications that can be utilized for suggested actions corresponding to specific image categories, determined parameters, and image features; displaying suggested action/application) and 
based on a user input selecting one or more of the one or more recommended applications, operating the one or more selected applications (Anorga [0105]: user interface is configured to permit selection of a particular action from the one or more default actions and the one or more suggested actions; [0106]: user input indicative of selection of a particular action from the one or more default actions and the one or more suggested actions is received; [0107] [0108]: a particular command corresponding the particular action (from the default actions or the suggested actions) is executed in response to receiving the user selection; [0126] [0129]: a user may indicate a particular application) and 
displaying the one or more selected applications on the display (Anorga [0006] [0098] [0103] [0104] [0115] [0125]: displaying selected suggested actions/applications on a user interface)
Although Anorga does teach obtaining an image comprising objects corresponding to applications [0007] [0008] and displaying recommended applications [0103] [0104] [0115], Anorga may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at 
Atkins teaches obtain an image which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; (Atkins [0020] [0047] [0048]: describing that an image is captured which represents a final layout [configuration] desired by the user; [0056] [0057] [0067] [0072] [0074]-[0076] [0077]: relative layout specification describes relative positions and size dimensions of the graphic objects)
displaying the one or more selected applications on the display according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image. (Atkins [0058] [0059] [0093]: page layout generator module generates final or determinate arrangements of graphic objects on the pages from the respective relative layout specifications, the final layout includes a specification of size dimensions and positions of the graphic objects on a page and the final layout of graphic objects is output)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user  and to display the one or more selected applications on the display according to the at least one configuration as described by Atkins for the benefit of image-based application recommendation of Anorga, with a reasonable expectation of success, for display customization purposes by simplifying organizing and presenting applications. In addition, references (Anorga and Atkins) teach features that are directed to analogous art and they are directed to the same 

Regarding Claim 12, Anorga in view of Atkins teaches wherein the determining of the one or more recommended applications comprises determining a plurality of recommended applications respectively corresponding to the one or more objects according to a similarity of the plurality of recommended applications to the one or more objects through the learning model using the one or more neural networks. (Anorga [0034] [0036] [0062]: similarity of image features can be determined based on whether one or more similarity thresholds are met, e.g., a threshold of similarity of image feature vectors, image pixel values, etc.; [0080]: image categories may be determined based on whether a confidence score associated with an image category meets a confidence threshold; [0082]: image categories and/or suggested actions are determined based on one or more of local classification results and server classification results. For example, if server classification results have higher confidence scores associated, the image categories may be determined solely based on server classification results; [0105] [0110] [0124] [0129]: a subset of suggested actions may be selected based on a confidence score associated with the suggested action. A suggested action may be associated with a higher confidence score, e.g., when the image category is determined with high confidence) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Anorga in view of Atkins teaches wherein the displaying comprises: setting an arrangement criterion for arranging the one or more recommended applications on the display of the electronic device based on the image; and arranging the one or more recommended applications on the display of the electronic device based on the set arrangement criterion.  (Angora [0186]: machine-learning application 930 can produce different types of outputs; machine-learning application 

Regarding Claim 14, Anorga in view of Atkins teaches further comprising: extracting, by the learning model, attributes of recommended applications from the one or more objects based on an input of the one or more objects to the one or more neural networks, (Anorga [0030] [0124]: the image classifier may be a machine-learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories; parameters may include text or other information extracted from the image; [0031]: image analysis may also include determining one or more parameters (e.g., text extracted from the image, an identifier of an object or landmark depicted in the image, etc.) that may be used to invoke the software applications) and 
determining the learning model by learning a method of determining the one or more recommended applications based on the extracted attributes of the recommended applications. (Anorga [0031] [0102] [0125] [0135]: determining suggested actions/applications based on the recognized features/parameters) [The motivation of claim 11 is applicable to claim 14 and thereby incorporated]

Claim 15, Anorga teaches a non-transitory computer-readable recording medium having recorded thereon a program (Anorga [0014] [0187] [0192]: computer-readable storage medium) for implementing the method of claim 11. (See 103 rejection of claim 11 above)
However, Anorga does not explicitly teach every aspect of the method of claim 11 in that Anorga may not explicitly teach every aspect of [obtain an image] which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; …displaying the one or more selected applications on the display according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image.
Atkins teaches obtain an image which represents at least one configuration of at least one application desired by a user, the at least one configuration comprising at least one of a location or a size of the at least one application in the image; (Atkins [0020] [0047] [0048]: describing that an image is captured which represents a final layout [configuration] desired by the user; [0056] [0057] [0067] [0072] [0074]-[0076] [0077]: relative layout specification describes relative positions and size dimensions of the graphic objects)
displaying the one or more selected applications on the display according to the at least one configuration comprising at least one of the location or the size of the at least one application in the image. (Atkins [0058] [0059] [0093]: page layout generator module generates final or determinate arrangements of graphic objects on the pages from the respective relative layout specifications, the final layout includes a specification of size dimensions and positions of the graphic objects on a page and the final layout of graphic objects is output)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to obtain an image which represents at least one configuration of at least one application desired by a user  and to display the one or more selected applications on the display . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anorga in view of Atkins in further view of Ramaswamy et al. (US 9,021,020 B1; hereafter “Ramaswamy”).

Regarding Claim 9, Anorga in view of Atkins may not explicitly teach every aspect of wherein the processor is further configured to execute the one or more instructions to: based on the one or more selected applications being determined as applications not installed on the electronic device, receive the one or more selected applications from the external server and install the received selected one or more recommended applications.
Ramaswamy teaches wherein the processor is further configured to execute the one or more instructions to: based on the one or more selected applications being determined as applications not installed on the electronic device, receive the one or more selected applications from the external server and install the received selected one or more recommended applications.  (Ramaswamy column 7 lines 45-58: application recognition client 305 includes a local application identification module 350. The local application identification module 350 may maintain a local data store with descriptors for popular applications. Prior to messaging module 330 querying an application recognition server, local application identification module 350 may compare the descriptor for the image to descriptors stored in the local data store; column 7 lines 24-35: Once messaging module 330 has generated a message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to install applications received from a server that were determined not to be installed as described by Ramaswamy for the benefit of image-based application recommendation of Anorga in view of Atkins, with a reasonable expectation of success, for resource management and efficiency purposes. In addition, references (Anorga in view of Atkins and Ramaswamy) teach features that are directed to analogous art and they are directed to the same field of endeavor and/or reasonably pertinent to the problem faced by the inventor, such as, image-based application recommendation systems. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
Albrecht
US 8,781,742 B2 – Directed to pattern matching of the one or more sketched graphical elements [Summary]
Lodhia et al.
US 10,902,254 B2 – Relevant to the state of the art
Mahoney et al.
US 5,455,898 A – Directed to analyzing an image showing a graphical representation of a layout [Abstract]
Matulic
US 8,165,404 B2 – Directed to acquiring handwritten figures and deriving a layout [Abstract]
Zukerman et al.
US 10,437,914 B2 – Relevant to the state of the art


Non-Patent Literature
Argo Design. “Interactive Light – Exploring the dynamics of ambient computing”. Jan 2017. <<https://www.argodesign.com/work/interactive-light.html>>


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        September 12, 2021